Barnard, P. J.
Chapter 252, Laws 1884, does not authorize the construction of the road through the lands of Mrs. Byrnes. The provisions of the act plainly indicate its scope and purpose. It is called “An act to provide for street surface railroads and branches.” The owners of one-half of the property bounded on the street are to consent, or, in ease of refusal, a commission is to be appointed. The local authorities having control over roads are to consent. Ho road is to be constructed where there is another street railroad without its consent. A map of the roads is not needed when the charter gives the routes of the roads. The clause in section 1, c. 252, Laws 1884, making these corporations subject to the general railroad act, are not designed to require a map. The purpose of a map is wholly taken away as to street railroads. If a majority consent, or a commission authorizes it, no one else can object. There are liabilities of railroad corporations which would apply to both kinds of railroads, and, there is no doubt, do apply by force of this ■clause. The petitioner got a right to a route on certain streets by getting the proper consents therefor, and it had no power to change its routes so as to leave the streets, and go through private lands, under section 23 of the general railroad law. The power to change the route under the general railroad act has no relevancy to a street railroad where something more is needed than the two-thirds vote of the directors. If a route may be changed from one street to a private person’s land it may be changed from one street to another without the consent of the land-owners on the changed route, or the consent ■of the local authorities. The act of 1884 does not authorize a route in whole or in part acquired by condemnation. The order should therefore be affirmed, with costs.